Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is not in a single paragraph and exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The abstract which appears on the front page of the published international application number WO 2018/153425 may be used as the abstract for this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the band and the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 8 recites, “a cutting line display device (9) which is formed in particular as a laser diode (9) with refractive optics projecting a line pointing in the cutting direction onto the workpiece” and claim 10 recites, ”a targeting aid device (10) which emits, in the direction of detection of the temperature sensor, a light beam which is point-shaped in cross-section, for targeting a measuring point whose surface temperature is to be measured with the removed temperature monitoring unit (2), in particular a targeting aid device (10) in the form of a laser diode (10) with a convex lens”

The nature of the invention; the specification and the claim seem to imply that the laser diode with refractive optics set forth in claim 8 can project a line pointing in the cutting direction onto the workpiece through the shielding device and the targeting aid device set forth in claim 10 can emit a light beam to a measuring point through the shielding device since both the laser diodes are part of the temperature monitoring unit which is mounted on a top surface of the shielding device..
The state of the prior art; use of laser light beam to project a line and/or a point is old and well known in the prior art. 
The level of one of ordinary skill; one of ordinary skill in the art would not be able to make and use the invention of the cutting line display device and the targeting aid device of the temperature monitoring unit while being part of the temperature monitoring unit that is mounted on the top of the shielding device.  Figures 1 and 2 clearly show non-transparent shielding device.

Based on the evidence, regarding each of the above factors, discussed above, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with vague and indefinite language and should be carefully reviewed.  The following are examples of many of the occurrences of such language.  Applicant is required to review and correct all the pending claims.  Failure to do so may result in the next action made final.
Claim 1 is indefinite in that it is not clear if it is directed to a shielding device or a combination of a sawing machine having a shield device and a temperature monitoring unit.  While the preamble merely states a shielding device, the body of the claim sets forth a combination of a sawing machine having a shielding device and a temperature monitoring unit.  Furthermore, it is unclear what structure is set forth by “it is detachable by an operator without tools” since the specification or drawings do not show any particular structures that are capable of performing the recited function.
Claims 3, 8, and 10-14, a broad range or limitation followed by linking terms (e.g., preferably, in particular) and a narrow range or limitation within the broad range or 
In claim 10, it is not clear what structure is set forth by “a targeting aid device which emits, in the direction of detection of the temperature sensor” since it is unclear what is considered to be the direction of detection.  Is this referring to the direction of infrared light emission?
In claim 14, it is not clear whether a temperature monitoring unit is referring back to the temperature monitoring unit set forth in one of preceding claims 1-12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 11-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over CN 104275624 (hereafter CN ‘624) in view of CN 104723409 (hereafter CN ‘409), and further in view of McGehee (US 2016/0008897). 

Regarding claims 2 and 13-14, the modified CN ‘624 teaches the shielding device is formed as a saw blade guard (e.g., 1 of CN ‘624) mountable above a table of a circular table saw. In addition regarding claim 14, the modified ‘624 teaches the shield device as claimed but fails to explicitly teach a sawing machine with a table and a slot-shaped recess for the saw blade.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the modified shielding device of CN ‘624 to a sawing machine having a table with a slot-shaped recess since the examiner takes Official Notice that such a table saw is old and well known in the art for the purpose of table sawing.  Loewe shows an example. 
Regarding claims 3 and 13-14, the modified CN ‘624 does not explicitly teach the temperature monitoring unit being battery-operated and comprises a battery compartment with a cover.  McGehee teaches a temperature monitoring unit that is powered by internal battery.  It would have been obvious to one having ordinary skill in 
Regarding claims 4 and 13-14, the modified CN ‘624 fails to explicitly teach the temperature monitoring unit having an ON/OFF switch at which it can be switched ON or OFF by an operator.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ an on/off switch on the modified CN ‘624 since the examiner takes Official Notice that use of on/off switch is old and well known for the purpose of turning on/off a device.  Lin and Parker show examples. In addition regarding claim 14, the modified ‘624 teaches the shield device as claimed but fails to explicitly teach a sawing machine with a table and a slot-shaped recess for the saw blade.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the modified shielding device of CN ‘624 to a sawing machine having a table with a slot-shaped recess since the examiner takes Official Notice that such a table saw 
Regarding claims 5 and 13-14, the modified CN ‘624 teaches the temperature monitoring unit comprising a microcontroller wherein control routines for controlling the temperature monitoring unit are implemented so that, when the temperature monitoring unit is switched on, the detected surface temperature is displayed on the display device in response to the output of the temperature sensor since a control circuit is an inherent feature of any electronic device that is capable of displaying any sensed signal.  Parker shows an example. In addition regarding claim 14, the modified ‘624 teaches the shield device as claimed but fails to explicitly teach a sawing machine with a table and a slot-shaped recess for the saw blade.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the modified shielding device of CN ‘624 to a sawing machine having a table with a slot-shaped recess since the examiner takes Official Notice that such a table saw is old and well known in the art for the purpose of table sawing.  Loewe shows an example. 
Regarding claims 6 and 13-14, the modified CN ‘624 fails to explicitly teach the display device is formed as an OLED display.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ an OLED display on the modified CN ‘624 since the examiner takes Official Notice on use of OLED display as old and well known in the art for the purpose of displaying information.  Liu ‘175 shows an example. In addition regarding claim 14, the modified ‘624 teaches the shield device as claimed but fails to explicitly teach a sawing machine with a table and a slot-shaped recess for the saw blade.  However, it 
Regarding claims 7 and 13-14, the modified CN ‘624 fails to explicitly teach the temperature sensor is formed as an infrared temperature sensor.  McGehee teaches an infrared temperature sensor (e.g., Fig. 10) for contactless monitoring of the temperature of saw blades.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ an infrared temperature sensor as taught by McGehee on the modified CN ‘624 as means for contactless monitoring the saw blade temperature. In addition regarding claim 14, the modified ‘624 teaches the shield device as claimed but fails to explicitly teach a sawing machine with a table and a slot-shaped recess for the saw blade.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the modified shielding device of CN ‘624 to a sawing machine having a table with a slot-shaped recess since the examiner takes Official Notice that such a table saw is old and well known in the art for the purpose of table sawing.  Loewe shows an example. 
Regarding claims 9 and 13-14, the modified CN ‘624 fails to explicitly teach the temperature monitoring unit that can be pushed or clipped onto the shielding device. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature monitoring unit to 
Regarding claims 11 and 13-14, the modified CN ‘624 teaches the shielding device having a holder section able to be fixedly attached to the sawing machine (e.g., via 5 of CN ‘624) and a shield carrier section which is movably accommodated thereon (e.g., at 1 of CN ‘624 since the entire shield device can be moved).  In alternative, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the shielding device to be pivotably fixed to the sawing machine since the examiner takes Official Notice that use of a pivotable shielding device on a table saw as old and well known in the art for the purpose of shielding portion of a saw blade during use for safety.  Loewe shows an example.  In addition regarding claim 14, the modified ‘624 teaches the shield device as claimed but fails to explicitly teach a sawing machine with a table and a slot-shaped recess for the saw blade.  However, it would have been obvious to one having ordinary skill in the art 
Regarding claims 12 and 13-14, the modified CN ‘624 teaches the temperature sensor being directed, with the shielding device mounted on the sawing machine and located in the working position, towards that surface of the toothing of the saw blade that is running transversely to the cutting direction, in particular on the circumferential side of the saw blade (e.g., Fig. 1 of CN ‘624 as modified). In addition regarding claim 14, the modified ‘624 teaches the shield device as claimed but fails to explicitly teach a sawing machine with a table and a slot-shaped recess for the saw blade.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the modified shielding device of CN ‘624 to a sawing machine having a table with a slot-shaped recess since the examiner takes Official Notice that such a table saw is old and well known in the art for the purpose of table sawing.  Loewe shows an example. 
Claims 8 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘624 in view of CN ‘409, and further in view of McGehee as applied to claim 1 above, and further in view of Etter (US 2006/0101961)
Regarding claims 8 and 10, the modified CN ‘624 fails to explicitly teach a cutting line display device which is formed in particular as a laser diode with refractive optics projecting a line pointing in the cutting direction onto the workpiece as presently claimed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin, Loewe, Parker, and Liu are cited to show related devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/           Primary Examiner, Art Unit 3724